DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s amendments filed 12/28/2021 have been entered.
	Claims 31, 32, 34, 36-39, 42, 44, 46-48, 51-53 are pending.
	The outstanding obviousness double patenting rejection is withdrawn in view of the terminal disclaimer filed 12/28/2021.
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the herein claimed budesonide composition is not taught or fairly suggested by the prior art. 
Claims 31, 32, 34, 36-39, 42, 44, 46-48, 51-53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAN MING R HUI/Primary Examiner, Art Unit 1627